Citation Nr: 0835817	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-42 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
multiple epidermal inclusion cysts with acne vulgaris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to March 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The veteran's claim was previously remanded in January 2008 
for additional evidentiary development.  Regrettably, another 
remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that the condition of his 
service-connected skin disability has worsened and that this 
decline warrants a higher disability evaluation.  The veteran 
was originally granted service connection for multiple 
epidermal inclusion cysts with acne vulgaris in a rating 
decision dated August 2002.  The RO evaluated the veteran's 
disability under 38 C.F.R. § 7899-7806 as 10 percent 
disabling, effective February 16, 1999.  

The Board notes that the veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits will be "99."  
See also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 7806, dermatitis or eczema.  
The subsequent April 2004 rating decision currently on appeal 
continued the veteran's 10 percent disability evaluation.  
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Board points out that the veteran was afforded a VA 
Compensation and Pension (C&P) Examination in conjunction 
with the current claim in March 2008.  The examiner diagnosed 
the veteran as having acne vulgaris with scarring.  The 
examiner indicated that the percentage of involvement of the 
exposed area of the face was determined to be approximately 
90 percent.  The amount of skin involved was determined to be 
5 percent of the total body surface area.  The examiner 
described the veteran's skin disability as disfiguring to the 
face.  It was also noted that the veteran did not use 
corticosteroids or immunosuppressive drugs.  No additional 
tests were ordered, but photographs of the veteran's face 
were associated with the claims file.  

Diagnostic Code 7806  makes clear that dermatitis or eczema 
is evaluated on the basis of three possible factors: (1) 
percent of the entire body, (2) percent of exposed areas 
affected, or (3) frequency of use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  In this case, the examiner failed to 
provide an adequate statement regarding the percentage of the 
exposed areas affected by the veteran's service-connected 
skin condition.  Rather, the examiner provided information 
regarding the percentage of only the exposed area of the 
face.  As such, the Board finds that this examination is 
inadequate for evaluation purposes.  Therefore, the veteran 
should be scheduled for a new VA examination to address this 
issue.  

As the examiner described the veteran's skin disability as 
disfiguring to the face, the VA examiner should also evaluate 
the veteran's skin disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Additionally, the Board notes that 
Diagnostic Code 7800 was recently revised, effective October 
23, 2008.  Therefore, the examiner should evaluate the 
veteran's skin disability under both the old and new 
regulations outlined for disfigurement of the face under 
Diagnostic Code 7800.  

The Board also observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification.

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Accordingly, the RO should request all VA 
medical records pertaining to the veteran that are dated 
since March 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the veteran should be advised of the 
rating criteria for dermatitis or eczema 
as seen in 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

The veteran should also be advised of the 
rating criteria for disfigurement of the 
face as seen in 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  As noted above, the 
regulations governing the application of 
Diagnostic Code 7800 were revised, 
effective October 23, 2008.  As such, the 
veteran should be provided the rating 
criteria for disfigurement of the face 
under the old regulations (effective 
August 30, 2002) and the new regulations 
(effective October 23, 2008).  The veteran 
should also be informed that he can submit 
evidence showing the worsening or increase 
in severity of his skin condition upon his 
employment and daily life.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated since March 2008.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran, 
provided that the veteran completes the 
required authorization forms.

3.  After the above development is 
completed, the veteran should be afforded 
a VA skin examination to assess the 
severity of his service-connected skin 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected skin disorder under 
Diagnostic Codes 7800 and 7806.  

With regard to Diagnostic Code 7800, the 
examiner is advised that the rating 
criteria for Diagnostic Code 7800 were 
recently revised, effective October 23, 
2008.  As such, the examiner is asked to 
assess the severity of the veteran's 
facial disfigurement under the old 
regulations (effective August 30, 2002) 
and the new regulations (effective October 
23, 2008).  

With regard to Diagnostic Code 7806, the 
examiner is asked to comment on the each 
of the following: (1) percent of the 
entire body affected by the veteran's skin 
disability, (2) percent of exposed areas 
affected by the veteran's skin disability, 
and (3) the frequency of use of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

